COBB, Judge.
This appeal is from a conviction of two counts of armed robbery based on a nolo contendere plea with reservation of right to appeal the trial court’s denial of appellant’s motion to suppress a confession.
In Brown v. State, 376 So.2d 382 (Fla.1979), the court cited the reasoning of the District Court of Appeal, Third District, “that under State v. Ashby, 245 So.2d 225 (Fla.1971), a conditional nolo plea is permissible only if the legal issue to be appealed is *1303dispositive of the case,” and held “that as a matter of law a confession may not be considered dispositive of the case for purposes of an Ashby nolo plea.”
Following the example of the supreme court in Brown, supra, this cause is remanded to the Circuit Court for Orange County to give appellant the opportunity to withdraw his plea of nolo contendere and plead anew if he so desires.
REMANDED.
DAUKSCH, C. J., and SHARP, J., concur.